Citation Nr: 1204022	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
The Veteran was afforded a Travel Board hearing in September 2011.  A transcript is of record.  


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of such symptoms as a depressed mood, anxiety, sleep difficulties including nightmares, flashbacks, memory difficulties, and irritability, and results in moderate occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In April 2007 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the July 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  Although the Veteran's representative referenced a June 2007 letter that was resubmitted in April 2010 suggesting the Veteran had VA treatment for the previous 8 to 9 years, the Board observes VA treatment records through June 2007 include the year prior to the date of his increased rating claim, and any earlier outstanding VA treatment records would not possibly substantiate the claim on appeal.  

The Veteran has also been afforded VA medical examinations on several occasions, most recently in May 2010.  Although the Veteran has questioned the adequacy of a June 2007 VA examination report, the Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  In September 2011, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 30 percent for PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held that, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which provides a 30 percent rating for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In February 2007 the Veteran contended that he was entitled to an increased rating for his service-connected PTSD, currently evaluated as 30 percent disabling.  VA treatment records beginning in 2006 show that the Veteran attended counseling sessions and was treated with Sertraline for depression, and prescribed Zoloft.  He reported that he had difficulty maintaining sleep.  In addition, the Veteran reported that he felt anxious and irritable, had poor concentration, and at times was unable to remember his plans.  The Veteran's mood was depressed.  He did not exhibit a formal thought disorder, and he had no delusions or hallucinations.  He denied any suicidal or homicidal ideation, was alert and fully oriented.  

He was afforded a VA psychiatric examination in June 2007.  The examiner reviewed the Veteran's medical records and history of in-service stressors.  The Veteran reported that over the previous few years he attended counseling at the VA hospital on a regular basis, and was treated with Zoloft.  The Veteran reported that his symptoms were worsening.  Specifically, he indicated that he experienced intrusive thoughts accompanied by feelings of anxiety and vivid memories of his stressors once to twice daily.  The Veteran indicated that such thoughts were triggered or aggravated by the news, especially regarding the current war.  The Veteran reported having nightmares four to five times a week, and awakening sweaty with anxiety.  He reported that he felt anxious most of the time, and depressed all of the time.  He reported that loud noises and helicopters frightened him and caused him to feel as if he were in danger.  The report indicated that the Veteran had retired from work two years earlier, having worked as a plumber, because of chronic pain in his knees and symptoms of PTSD.  The Veteran reported that he slept fitfully.  He denied delusions, hallucinations, morbid mood changes, suicidal ideation and any evidence of psychosis.  According to the examination report, the Veteran indicated that he was married and had two children, and that he lived in an apartment with his wife.  He denied using street drugs or excess alcohol.  The Veteran reported that he did not have a prior history of legal problems.  

On examination, the Veteran was neatly and casually groomed, made good eye contact, and was pleasant and cooperative.  His thoughts were coherent and organized.  There was no tangentiality or loosening of associations.  The Veteran's thoughts were relevant and non-delusional.  There was no bizarre or psychotic ideation.  The Veteran denied recent auditory or visual hallucinations, and did not appear to be responding to internal stimuli during the interview.  The Veteran was moderately depressed and showed mild anxiety when discussing his PTSD symptoms.  He was cooperative; his affect was appropriate; and, he was not tearful.  The Veteran spoke in a normal rate and tone, and his speech was not pressured.  He was alert and oriented in all spheres and appeared to be of at least average intelligence.  The Veteran had no difficulty with either current or past memory; could remember 5 figures forward and 3 backward; was able to name 3 of 3 items immediately and within 5 minutes.  He could recall how President Kennedy died.  No deficits were identified in these areas.  The Veteran had a good general fund of knowledge, such that he identified the President of the United States, the capital of California and the capital of the United States.  With regard to concentration and calculation, the Veteran performed serial 3's and correctly subtracted 7 from 100.  He correctly spelled "world" both forward and backward.  He was able to follow the conversation well, including interpreting proverbs.  The examiner concluded that the Veteran had mild but persistent and recently increasing symptoms of PTSD such that it appeared his request for an increase from a 30 percent disability rating was appropriate.  The Veteran was assessed as having a Global Assessment of Functioning (GAF) score of 50.  The Veteran was considered capable of handling his funds, and his prognosis was fair.  

The Veteran subsequently wrote in June 2007 indicating that he had received VA mental health treatment for approximately eight to nine years.  The Veteran reported that he had asked his family for their insight regarding his disability in order to describe its effects.  The Veteran reported that he was increasingly moody, detached, and less than social.  He indicated that he was not very motivated, and found "being communicative" was difficult.  He reported that he lost track of conversations, forgot or missed questions, and lost track of tasks that others requested of him or that he set for himself.  The Veteran reported that he experienced difficulty remembering, implying more recent events, even as he was unable to forget, implying his stressors.  He reported that he was quick to anger and had minimal patience and tolerance, which was becoming increasingly evident to his family, including his grandchildren.  The Veteran reported that his sleep patterns were interrupted and once he awoke he thought about his past experiences and the current situation in the Middle East.  He wrote that he could still see the faces of the young men with whom he had served, some of whom did not return home.  

An outpatient treatment record from May 2008 indicates that the Veteran remained in psychiatric treatment, taking Zoloft and Wellbutrin for symptoms of anxiety and depression related to his PTSD.  The Veteran, however, continued to be anxious, and to avoid socializing with others, even his family members.  The Veteran was reportedly irritable and experienced difficulty with his memory and concentration.  The Veteran was not motivated, and had problems in his relationships because of his irritability, reclusiveness, and failure to communicate to the point that he avoided conversations.  The Veteran displayed a startle response, presumably heightened, and experienced recollections of war that caused anxiety and irritability.  He required continued treatment.

In July 2008 the Veteran wrote regarding his June 2007 VA examination, concerned that there were inaccuracies in the report.  The Veteran pointed out that although it was true that he had stopped working due to a bilateral knee replacement, it was completely untrue that he told the examiner that he was unable to work due to depression related to PTSD, as reported by the VA examiner.  The Veteran indicated that the examiner had not taken many notes, and reported his belief that the examiner's memory had failed him in formulating an accurate report.  The Veteran reported that he overheard family and friends asking what was wrong with him, or why he was so quiet, and he wished that he had the answers and was consumed by a desire to change.  

In July 2008 statement, the Veteran's wife indicated that the Veteran had difficulty responding to requests from others, and was controlling.  She indicated that their youngest daughter and youngest grandchild brought a smile to the Veteran's face, but that the Veteran indicated when the youngest stopped listening to him then he would no longer be the Veteran's favorite.  She described the Veteran as refraining from laughing, smiling, or easily joining in conversations.  For instance, she wrote that they could drive for hours without talking.  She described the Veteran as short-tempered, explosive (over small things), hiding behind books, and constantly smoking.  She described how the Veteran questioned whether she needed to buy groceries, and checked the refrigerator and freezer to make sure that there were no duplicates.  She also described the Veteran as checking the trash to ensure that she had not thrown anything good away, and checking that the recycling was in the appropriate bin.  She described the Veteran's behavior as spiteful, and explosive.  She indicated that he hated to watch the news about Iraq.  She reported that they no longer had social groups, and that she was tired of trying to answer questions regarding what was wrong with him.  She described the Veteran as unhappy, and indicated that he cried in his sleep.  

Copies of the Veteran's letter to Congressman Sherman are included, in which he indicated that his psychological disability had deteriorated.  He also included a copy of the June 2007 VA examination report, and highlighted and annotated those statements with which he disagreed.  In particular, he clarified that he had stopped working as a plumber due to his knees, and not due to his PTSD symptomatology.  He also could not recall specific questions and responses in relation to his memory, knowledge, concentration, calculation, proverbs, similarities and differences, and insight and judgment testing.  

The Veteran was afforded another VA psychiatric examination in May 2010.  The examiner reviewed the Veteran's claims folder, to include his in-service stressors, and his psychiatric treatment history, to include group therapy and Zoloft and Buspirone prescriptions.  The Veteran reported feeling anxious and depressed.  The Veteran reported that he lived in Burbank with his wife.  He denied alcohol or drug abuse.  The Veteran reported that he did not have a legal history.  

On examination, he was alert and oriented times three, properly dressed, and had good hygiene.  There was no major disorder of speech.  The Veteran's thought processes were coherent, such that there was no tangentiality or looseness of associations.  His affect was, however, rather constricted, and his mood was mildly guarded and sad.  There was no delusional thinking, hallucinations, suicidal or homicidal ideation.  The Veteran's intellectual functioning was judged to be poor in relation to his inability to remember addresses or dates, which the examiner related could relate to the Veteran's guarded and anxious mood, rather than any organicity.  The Veteran's comprehension, abstract thinking and ability to perform calculations was judged to be intact and average.  The examiner assessed the Veteran as having a GAF score of 50.  The examiner determined that the Veteran manifested PTSD by recurrent, intrusive and distressing recollections of the traumatic event, and recurrent, distressing dreams of the event.  The Veteran also experienced psychological distress with exposure to internal or external cues that symbolized or resembled aspects of the traumatic event.  In addition, the Veteran attempted to avoid thoughts, feelings or conversations associated with the trauma, as well as activities, places, or people that aroused recollections of the trauma.  The Veteran manifested diminished interest and participation in significant activities, as well as restricted range of affect.  The Veteran also manifested difficulty falling or staying asleep, difficulty concentrating, outbursts of anger, and irritability.  The Veteran had disturbances in his social and occupational functioning due to such PTSD-related symptoms.  The Veteran was considered able to care for his financial affairs.  

The Veteran was afforded a Travel Board hearing in September 2011, at which it was clarified that although the most recent supplemental statement of the case found that a 50 percent rating was continued, the Veteran's PTSD was currently rated at 30 percent.  The Veteran and his representative suggested that his symptomatology included reclusiveness, and described that he typically stayed at home with his wife and read a lot, while avoiding other social interaction.  The Veteran reported that he had considered suicide, but "never gotten close to acting" on it.  The Veteran indicated that he considered himself as dysfunctional, and not participatory with his family, including his children and grandchildren.  As such, the Veteran felt as if he had failed his family by being so withdrawn.  The Veteran felt inadequate, and described experiencing a sort of lock jaw or tension headache where he would not move for long periods of time.  The Veteran reported that he was once a happy-go-lucky guy and enjoyed laughing and sharing good times with family and friends, but that he had been overtaken by his disability.  The Veteran reported that in the previous two months he had been outside of his home only on two social occasions, both of which were short dinners with old friends, and he did not participate much, such that his wife later chastised him for not being socially active.  He later clarified that engagement in two occasions or less was typical.  The Veteran reported that sleeping was a problem, and that he awoke crying on occasions due to recollections of Vietnam.  The Veteran reportedly experienced bad recollections while he was awake and nightmares that made him feel as if he were in a combat situation a couple of times a week.  The Veteran also had anger issues.  For instance, he reported that approximately a week earlier he yelled at his wife over something insignificant like dirty dishes in the sink.  The Veteran reported that he was bothered by his inability to control his anger in such situations.  He indicated that his memory was terrible, such that he would have difficulty remembering what he had eaten for dinner, and forgot simply household requests to complete a chore.  The Veteran's daughters had informed him that he was not participatory in movies.  The Veteran reported that he was hypersensitive to loud noises; felt uncomfortable when he heard or saw helicopters; and was easily distracted, such that he wandered from one task to another.  The Veteran reported that he retired in 2005 from a one-man plumbing business.  He indicated that he was reclusive, and spent a lot of time reading and watching TV. 

After considering the totality of the record, the Board finds the evidence sufficient to support a 50 percent disability rating but no higher for the Veteran's PTSD.  According to the VA examination report and VA clinical records, the Veteran has significant impairment due to such symptoms as social isolation, heightened anger and irritability, flashbacks, nightmares, and poor sleep.  He has reported few friends or interests outside his immediate family.  Finally, at his VA examinations he was  assigned GAF scores of 50, indicative of serious symptoms.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 percent rating is warranted for the Veteran's PTSD.

Nevertheless, the Board likewise finds the preponderance of the evidence to be against a 70 percent rating.  The Veteran has consistently denied homicidal thoughts or plans, and although he reported suicidal thoughts, he has otherwise denied an intent to act on it.  He also has had no legal difficulties.  The record does not indicate that he engages in obsessive or compulsive rituals which interfere with routine activities, and his speech has not been intermittently illogical, obscure, or irrelevant at any time of record.  He has also not reported near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; although he does have bouts of anger and irritability, he remains able to manage his own household.  All VA examiners who have treated the Veteran have considered him competent to manage his personal finances.  Although he has described bouts with anger and or irritability, he has not reported impaired impulse control (such as unprovoked irritability with periods of violence).  He has been alert and fully oriented at all times of record, with no bouts of delusional or psychotic thinking.  His personal appearance and hygiene have also been within normal limits.  Although he has denied significant social interaction outside his home, he continues to have social interaction with his wife.  

The Board has also considered the Veteran's lay statements that his PTSD disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his PTSD disability that includes anxiety, anger, depression, sleep problems and reclusiveness.  The Veteran retired in approximately 2005.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports a disability rating of 50 percent, and no higher, for the Veteran's service-connected PTSD.  As the preponderance of the evidence is against a rating of 70 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a disability rating of 50 percent but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


